Lathrop, J.
The Superior Court having found for the plaintiff on an agreed statement of facts, which contained the words “ court may draw such inferences of fact as are warranted,” the defendant’s appeal presents to us only questions of law, and we are not authorized to draw any inferences of fact. Cochrane v. Boston, 1 Allen, 480. Charlton v. Donnell, 100 Mass. 229. Rand v. Hanson, 154 Mass. 87, 91. Ingalls v. Hobbs, 156 Mass. 348.
The plaintiff contended that, on the evidence in the case, the deposit hook was lost or destroyed. The finding of the Superior Court was in accordance with this view, and it is not seriously contended that this finding was not justified by the evidence. The seventeenth by-law of the defendant provides that “ no person shall receive any part of his principal or interest, without prodiicing the original book, that such payments may be entered therein, unless it be proved to the satisfaction of the trustees or the treasurer that such book shall have been lost or destroyed, in which case a legal discharge shall be given.” The defendant sets up this by-law in defence, and contends that no evidence of such loss or destruction has been furnished it, either by the intestate or by the administrator, that satisfies the treasurer or trustees that the deposit book has been lost or destroyed.
Treating the by-law as a contract between • the parties, the defendant could not thereby render its treasurer or trustees the final arbiter of the question whether a bank book was lost or destroyed, and thus oust the courts of their jurisdiction. Miles v. Schmidt, 168 Mass. 339. If it means less than this, it falls within that class of cases where something is to be done to the satisfaction of another, which is not a mere matter of taste. In such cases it has been held that the test is not the arbitrary decision of the person concerned, but the mind of a reasonable man. See Hawkins v. Graham, 149 Mass. 284, and cases cited; Page v. Cook, 164. Mass. 116; Lovett v. Farnham, 169 Mass. 1, 5.
We cannot say, as matter of law, that the agreed facts do not show enough to satisfy the mind of a reasonable man that the deposit book was lost or destroyed.

Judgment on the finding for the plaintiff.